284 F.2d 952
J. C. TAYLOR, Warden, United States Penitentiary, Leavenworth, Kansas, Appellant,v.Freddie Charles PORTWOOD, Appellee.
No. 6363.
United States Court of Appeals Tenth Circuit.
November 4, 1960.

Appeal from the United States District Court for the District of Kansas; Delmas C. Hill, Judge.
David Rubin (Joseph M. F. Ryan, Jr., Washington, D. C., Wilbur G. Leonard, Topeka, Kan., and Harold H., Greene Washington, D. C., on the brief), for appellant.
No appearances for appellee.
Before MURRAH, Chief Judge, and BRATTON and PICKETT, Circuit Judges.
MURRAH, Chief Judge.


1
The facts in this case are ruled by the decision in Taylor v. Godwin, 10 Cir., 1960, 284 F.2d 116. The judgment is reversed on the authority of that case.